04/28/2020


                                     DA 19-0306
                                                                                       Case Number: DA 19-0306

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    2020 MT 105N



DONALD W. KALTSCHMIDT, JR.,

          Plaintiff and Appellee,

    v.

LARON D. SHANNON,

          Defendant and Appellant,

LARON D. SHANNON,

          Counter-Claimant,

    v.

DONALD W. KALTSCHMIDT, JR; OILFIELD WARRIORS, LLC;
and JOHN DOES 2-10,

          Counter-Defendants and Appellees.


APPEAL FROM:      District Court of the Eleventh Judicial District,
                  In and For the County of Flathead, Cause No. DV 14-742(B)
                  Honorable Robert B. Allison, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Laron D. Shannon, Self-represented, Lynchburg, Virginia

           For Appellees:

                  Cory R. Laird, Seamus M. Molloy, Reep, Bell, Laird & Jasper, P.C.,
                  Missoula, Montana
                                 Submitted on Briefs: April 1, 2020

                                            Decided: April 28, 2020


Filed:

                cir-641.—if
         __________________________________________
                           Clerk




                             2
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Laron D. Shannon (Shannon) appeals from the judgment entered against him upon

a jury verdict that found him liable to Donald W. Kaltschmidt, Jr., (Kaltschmidt) for fraud,

negligent misrepresentation, constructive fraud, and breach of fiduciary duty, in the

Eleventh Judicial District Court, Flathead County. Shannon challenges evidentiary rulings

by the District Court and procedural rulings that led ultimately to the completion of the

trial after Shannon’s departure from the courtroom.

¶3     Kaltschmidt is a former U.S. Marine and the owner of a car dealership in Whitefish.

He is active in the support of veterans’ causes. Initially, Shannon, dressed in Marine Corps

clothing, contacted Kaltschmidt at his dealership, represented to Kaltschmidt that he was a

former Marine Corps officer and active in Marine Corps-related organizations, and

solicited financial support from Kaltschmidt for Toys for Tots, a charity sponsored by the

Marine Corps. In subsequent visits, Shannon, again clad in Marine clothing, sought

Kaltschmidt’s investment in a startup business venture designed to help veterans by hiring

them to clean oil rigs in the Bakken Oilfields. Shannon provided a written business plan

to Kaltschmidt. Relying on Shannon’s representations, including that Shannon was a


                                             3
former Marine, Kaltschmidt invested $250,000 in the enterprise, to be named Oilfield

Warriors, LLC (the Company) in exchange for a 25% share in the Company.

Unfortunately, within months, Kaltschmidt’s investment was largely dissipated, no

revenue had been generated by the Company, employees had filed complaints against the

Company, and, disconcerting to Kaltschmidt, he had received reports that Shannon was not

a former Marine. After obtaining confirmation that Shannon had not served in the U.S.

Marine Corps, Kaltschmidt initiated this proceeding in 2014.

¶4    During the course of the litigation, five scheduling orders were issued by the District

Court. Shannon requested and received multiple continuances, often for purported medical

problems he and his family were experiencing, and for substitution of the three separate

attorneys who represented Shannon during the proceeding. Trial was set for November

2015, January 2016, April 2016, September 2017, April 2018, and September 2018. After

the District Court cautioned Shannon that no further delays would be tolerated and trial

would commence on Monday, September 10, 2018, Shannon filed a bankruptcy petition in

Virginia the Friday before trial was to begin, resulting in another postponement by virtue

of the statutory bankruptcy stay. Kaltschmidt then sought and obtained relief from the

automatic stay in the Virginia bankruptcy court, and trial in the District Court was

rescheduled for April 2019.

¶5    Shortly before trial was to begin, Shannon produced over 300 pages of documents

in support of his claim that he had served in the U.S. Marine Corps. Kaltschmidt had

requested production of Shannon’s military records in September 2014, almost five years


                                             4
earlier, but Shannon had theretofore failed to produce the records. Kaltschmidt moved in

limine for exclusion of the documents as untimely produced, and the District Court granted

the motion.

¶6     Shannon represented himself at trial. Mid-way through the first day of trial, and

after cross-examining Kaltschmidt, Shannon advised the District Court that he believed he

was experiencing a medical emergency, and asked for an ambulance to be called. After

initial evaluation by paramedics outside the presence of the jury, Shannon requested that

he be taken to the hospital for further evaluation. Although the District Court advised

Shannon the trial would continue in his absence, Shannon elected to be taken to the hospital

and did not return for the remaining trial proceeding.1 The trial continued for two days,

and the jury found Shannon liable to Kaltschmidt for fraud, negligent misrepresentation,

constructive fraud, and breach of fiduciary duty, awarding $224,000 in compensatory

damages and determining that punitive damages should be awarded.                After further

proceedings and deliberations, the jury returned a punitive damage award of $1.5 million.

¶7     On appeal, Shannon argues the District Court erred by excluding the documents he

produced in support of his claim of military service, stating he outlined “the myriad of

reasons why I was only then submitting [the] Marine & Veteran service records” shortly

before trial. Although Shannon argues this is an issue of law reviewed de novo, “the

authority to grant or deny a motion in limine ‘rests in the inherent power of the district


1
  A court minute entry for April 30, 2019, indicates, “[t]he Court states the defendant has
established a history in delaying the proceedings due to health reasons and the Court has well
informed the defendant that the case will proceed with or without him.”

                                              5
court to admit or exclude evidence so as to ensure a fair trial. Where a decision on a motion

in limine involves the exercise of discretion, this Court will not overturn the district court

absent an abuse of discretion.’” State v. Hudon, 2019 MT 31, ¶ 16, 394 Mont. 226, 434

P.3d 273 (citing Folsom v. City of Livingston, 2016 MT 238, ¶ 11, 385 Mont. 20, 381 P.3d

539) (internal citation omitted). We conclude the District Court did not abuse its discretion

in granting the motion in limine and excluding Shannon’s documents.2

¶8     Shannon sought dismissal of the proceeding in the District Court on the ground that

the District Court’s February 17, 2015 Scheduling Order violated Uniform District Court

Rule 10. Shannon argues that, because 21 days had not yet elapsed following issuance of

notice by Kaltschmidt’s counsel that Shannon must either obtain new counsel or appear in

person, the Scheduling Order was invalidly entered and the case should be dismissed. The

District Court denied the motion, reasoning that Shannon had received actual notice, had

appeared personally at the scheduling conference and represented himself without

objection, and, in any event, the issue was moot because the Scheduling Order was

subsequently superseded by four amended scheduling orders. We conclude the District

Court committed no error in denying Shannon’s motion.

¶9     Shannon challenges the District Court’s handling of the trial, including completing

the trial in his absence instead of granting a continuance, as violations of the ADA and due


2
  Shannon’s briefing also challenges the District Court’s sidebar admonishments during the trial
that Shannon remove his pill bottles from counsel table and that he refrain from telling the jury
that he suffered from Parkinson’s Disease. Shannon styles these as violations of the Americans
with Disabilities Act (ADA) and cites them in his judicial bias argument, but they are trial rulings
for which we conclude there was no abuse of discretion.

                                                 6
process. However, after review of the record, we conclude the District Court exercised

considerable patience with Shannon, accommodating multiple requests for extensions of

time and granting leeway in light of his pro se status. After the passage of years, and upon

commencement of the long-awaited trial, there was little more the District Court could do,

in light of Kaltschmidt’s right to a trial, but finish the matter after providing clear notice to

Shannon it would do so. We conclude there was no abuse of discretion or violation of law

in doing so.

¶10    Lastly, Shannon makes an unsupported claim titled “Unbiased tribunal,” arguing

“[i]t is not clear if I had an unbiased tribunal as Judge Allison’s words and actions can be

viewed as affinity for [Kaltschmidt] and disdain for myself.” However, Shannon made no

objection or effort to disqualify the District Court for cause, and the unsupported, unsworn

assertions made here are insufficient to do so.         See § 3-1-805, MCA.         The record

indisputably demonstrates the District Court’s unbiased handling of the entire matter, and

Shannon’s claim is rejected as frivolous.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

Internal Operating Rules, which provides for noncitable memorandum opinions. The

issues in this case are legal and are controlled by settled Montana law, which the District

Court correctly interpreted, and by clear application of applicable standards of review. The

District Court did not abuse its discretion by entering the rulings challenged on appeal.

¶12    Affirmed.


                                                    /S/ JIM RICE

                                               7
We concur:

/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR




                          8